UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):May 19, 2011 Reading International, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 1-8625 95-3885184 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Citadel Drive, Suite 300, Commerce, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(213) 235-2240 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On May 24, 2011, Reading International, Inc. issued a press release announcing information regarding its annual meeting of stockholders which was held on May 19, 2011, a copy of which is attached as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. Press release issued by Reading International, Inc. pertaining to its annual meeting of stockholders held on May 19, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. READING INTERNATIONAL, INC. Date: May 24, 2011 By: /s/ Andrzej Matyczynski Name: Andrzej Matyczynski Title: Chief Financial Officer
